Name: Commission Regulation (EEC) No 1420/88 of 25 May 1988 on offers tendered in respect of the 17th invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 5 . 88 Official Journal of the European Communities No L 130/35 L COMMISSION REGULATION (EEC) No 1420/88 of 25 May 1988 on offers tendered in respect of the 17th invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 3905/86 of 22 December 1986 on the sale by tender, for export, of beef held by certain intervention agencies to Peru (3), as last amended by Regulation (EEC) No 742/88 (4), intervention agencies have issued a standing invitation to tender in respect of certain quantities of beef which they hold ; Whereas no offers were received in respect of the 17th individual invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 For the 17th individual invitation to tender pursuant to Regulation (EEC) No 3905/86, in respect of which the time limit for the submission of tenders expired on 11 May 1988, no award shall be made . Article 2 This Regulation shall enter into force on 27 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 370, 30 . 12. 1987, p. 7. (3) OJ No L 364, 23 . 12. 1986, p. 17. 0 OJ No L 76, 22. 3 . 1988 , p. 16.